DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 10-11 are new.  Claims 1-11 are pending and under examination.  

Priority
	The instant application claims priority from Japanese applications JP2019-191388 filed 10/18/2019 and JP2019-166255 filed on 9/12/2019.  

Rejections Maintained – Modified As Necessitated by New Claims
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kenichi JP2017095375A (Espacenet English translation), Kiyotaka JP2004107355A (Espacenet English translation) and Baars US 9192557.  
	Kenichi teaches a solid form containing the following components (A) to (D), wherein the mass ratio [(ester oil) / (D)] of the ester oil in the component (B) to the component (D) is 3 or more and 15 or less Oil-based cleansing cosmetic (A) Hydrocarbon oil having a melting point of 40 ° C or higher and 120 ° C or lower, (B) Liquid oil containing at least 45% by mass of ester oil in the total liquid oil and (C) Nonionic surfactant having an HLB value of 5 or more and 11 or less (abstract and claim 1 of Kenichi).  Kenichi provides for hydrocarbons such as polyethylene wax and Fischer-Tropsch wax for options of component (A) (English translation of Kenichi).   Hydrogenated castor oil is an option for component (A) (English translation of Kenichi).  Kenichi teaches (A) hydrocarbon oil having a melting point of 40 degrees C to 120 degrees C (claim 1 of 
	Kenichi does not teach the amounts of the hydrogenated castor oil and the hydrocarbon-based wax or the ratios of these two items.  Kenichi does not teach the viscosity values of the ester oils.  
Kiyotaka teaches 6 to 12% of ceresin and polyethylene wax in a ratio of 1:0.5 to 1:2.5 (1.998% to 8.57% of polyethylene wax) (English translation of Kiyotaka).  Kiyotaka teaches oily cake cosmetic compositions with oligomers of hydrogenated castor oil, liquid ester oil and polyethylene wax (abstract).  Item e) in Kiyotaka is the liquid ester oil and its viscosity is taught to be 10 to 180 mPa.s at 25 degrees C (English translation of Kiyotaka).  Kiyotaka also teaches less than 30 mPa.s for liquid ester oils (English translation of Kiyotaka).  Kiyotaka teaches 0.2N to 0.7N for hardness of the solid material (Method for preparing sample 1).  
Baars teaches hydrogenated castor oil as a suitable raw material (column 5).  Baars teaches combining various waxes, wax esters, various oils and other lipid components make it 
As Kenichi allows for solid oily compositions containing waxes including teachings of hydrogenated castor oil and hydrocarbon wax, multiple ester oils and nonionic surfactants, one of ordinary skill in the art at the time of instant filing would look to the prior art of Kiyotaka and Baars for teachings regarding amounts of hydrogenated castor oil and polyethylene wax for such oil-based solid compositions.  Kenichi teaches amounts of ester oils above 60 wt%, Kiyotaka teaches amounts of polyethylene wax (a hydrocarbon wax) within the range of the instant claims and Baars provides for amounts of hydrogenated castor oil in the instantly claimed ranges.  One of ordinary skill in the art would work within such amounts taught by the prior art to provide for compositions having instantly claimed ratios and amounts with a reasonable expectation of success (MPEP 2144.05).  Kenichi and Kiyotaka teaches hardness values of the solid cosmetics that overlap with the instant range, and thus, one of ordinary skill in the art would work to achieve such hardness values.  Kiyotawa teaches overlapping ester oil viscosity values as well as multiple types of ester oils.  
      
Response to Applicant’s Arguments over the Rejection under USC 103
	Applicant argues that Fukami (Kenichi) only teaches the example 1 oily solid cleansing cosmetic and this contains components in different amounts.  However, Fukami discloses 
	Applicant argues that Kiyotaka and Baars are not cleansing cosmetics.  However, these references include cosmetic uses and ingredients that are also taught in Fukami.  One of ordinary skill in the art would look to other cosmetically acceptable ingredients in the prior art to put into other cosmetic formulations even those that may have a different application (e.g. cleansing vs makeup) as these ingredients are considered safe for skin and have benefits to cosmetic formulations.  Thus, one of ordinary skill in the art would have sought ingredients from each of the references in making various cosmetic compositions.  
	For these reasons, the rejection is maintained.  

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/MARK V STEVENS/Primary Examiner, Art Unit 1613